 



Exhibit 10.39
AMENDMENT TO EMPLOYMENT AGREEMENT
     The EMPLOYMENT AGREEMENT dated August 1, 2005, between PALL CORPORATION, a
New York Corporation (the “Company”) and the undersigned, MARY ANN BARTLETT
(“Executive”), as the same may have heretofore been amended, is hereby amended,
effective as of the date set forth below, by adding a new section reading and
providing as follows:
     §15. Delay in Payment. Notwithstanding any provision in this Agreement to
the contrary,, any payment otherwise required to be made hereunder to Executive
at any date shall be delayed for such period of time as may be necessary to meet
the requirements of section 409A(a)(2)(B)(i) of the Internal Revenue Code of
1986 as amended (the “Code”). On the earliest date on which any payments so
delayed can be made without violating the requirements of section
409A(a)(2)(B)(i) of the Code (the “Delayed Payment Date”), there shall be paid
to Executive (or if Executive has died, to “Executive’s Successor” as the quoted
term is defined below), in a single cash lump sum, an amount equal to the
aggregate amount of all payments delayed pursuant to the preceding sentence,
plus interest thereon at the Delayed Payment Interest Rate (as defined below)
computed from the date on which each such delayed payment otherwise would have
been made to Executive until the Delayed Payment Date. For purposes of the
foregoing: (i) “Executive’s Successor” shall mean such payee or payees as
Executive shall at any time designate by written notice to the Company or in his
last will and testament or, if no such designation is made, then to the legal
representatives of Executive’s estate, and (ii) the “Delayed Payment Interest
Rate” shall mean the national average annual rate of interest payable on jumbo
six-month bank certificates of deposit, as quoted in the business section of the
most recently published Sunday edition of the New York Times preceding the date
as of which Executive is treated as having incurred a “separation from service”
for purposes of section 409A(a)(2)(B)(i).
     IN WITNESS WHEREOF the parties hereto have executed this Amendment as of
and effective July 18,2006.

                  PALL CORPORATION    
 
           
 
  By:   /s/ Marcus Wilson
 
Marcus Wilson    
 
      President    
 
                EXECUTIVE    
 
                /s/ Mary Ann Bartlett
        (Signature)
   

 